[Cite as State v. Fry, 2021-Ohio-2838.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                             No. 109593
                 v.                             :

MARK FRY,                                       :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: August 19, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-17-618983-A


                                          Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Katherine Mullin and Jennifer A. Driscoll,
                 Assistant Prosecuting Attorneys, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellant.
MARY EILEEN KILBANE, J.:

              Defendant-appellant Mark Fry (“Fry”) appeals his sentence, alleging

it departs from and exceeds the mandatory statutory sentencing range. For the

reasons that follow, we vacate the judgment of the trial court and remand the case.

I.   PROCEDURAL AND FACTUAL BACKGROUND

              On July 1, 2017, Fry lured a seven-year-old girl into a car, drove her

to a remote area, and threatened to kill her if she did not follow his commands. Fry

then violently assaulted her, requiring the victim to undergo surgery. On July 14,

2017, a Cuyahoga County Grand Jury indicted Fry on the following six counts: Count

1, rape of a person less than thirteen years of age; Count 2, kidnapping with a sexual

motivation specification; Count 3, felonious assault with a sexual motivation

specification; Count 4, kidnapping with a sexual motivation specification; Count 5,

grand theft; and Count 6, possession of criminal tools.

              On October 24, 2017, pursuant to an agreed plea, Fry pled guilty to

Count 1, rape of a person less than thirteen years of age; Count 3, felonious assault

with a sexual motivation specification; Count 4, kidnapping with a sexual motivation

specification; and an amended Count 5, attempted grand theft. Counts 2 and 6 were

nolled. On November 20, 2017, Fry was sentenced to a total of 35 years: 30 years

on Count 1, rape of a person less than thirteen years of age; five years on Count 2,

kidnapping with a sexual motivation, to run concurrently; six months on Count 5,

attempted grand theft, to run concurrently; and five years on Count 4, kidnapping

with a sexual motivation specification, which was to run consecutively.
               The transcript and the sentencing journal entry both reflect that the

trial court inadvertently sentenced Fry on Count 2, kidnapping with a sexual

motivation specification, instead of Count 3, felonious assault with a sexual

motivation specification, even though the trial court only accepted Fry’s guilty plea

on Count 3, had informed Fry of the appropriate sentencing range on Count 3, and

had stated that Counts 2 and 6 were nolled.

               On December 26, 2017, Fry appealed his sentence as set forth in the

November 20, 2017 judgment entry in Case No. 106648. He alleged the trial court

erred in its sentence on Count 1, rape of a person less than thirteen years of age, and

the sentence was contrary to law. On June 28, 2018, the state filed its brief with a

motion to dismiss, alleging that because the trial court did not actually dispose of

Count 3, the appeal should be dismissed for lack of a final judgment. This court

agreed and granted that motion to dismiss on July 10, 2018, stating:

      The trial court imposed a sentence on Counts 1, 2, 4 and 5. Appellant
      pled guilty to Counts 1, 3, 4, and 5. The trial court at the sentencing
      hearing and in the sentencing entry imposed a sentence on Counts 1, 2,
      4 and 5. The trial court incorrectly sentenced appellant on Count 2,
      which was nolled, and failed to sentence the appellant on Count 3.
      When the trial court fails to impose a sentence on each count of a
      conviction, the order is merely interlocutory and, therefore, the court
      has no power to hear an appeal from such an order. State v. Waters,
      8th Dist. No. 85691, 2005-Ohio-5137, ¶ 16; State v. Hall, 10th Dist.
      Franklin No. 16AP-408, 2017-Ohio-813, ¶ 9. Appeal is dismissed.

State v. Fry, 8th Dist. Cuyahoga No. 106648 (July 10, 2018).

               On January 24, 2020, pursuant to this court’s remand and a joint

stipulation by the parties, the trial court, with Fry present via video conferencing,

held a hearing and then issued a corresponding nunc pro tunc judgment entry,
correcting this mistake and sentencing Fry on Count 3 instead of Count 2. It is from

this judgment entry that Fry now appeals.

II. LAW AND ANALYSIS

               Fry’s sole assignment of error asserts the trial court’s sentence on

Count 1, rape of a person less than thirteen years of age, is contrary to law pursuant

to R.C. 2971.03(B).

              The standard of review of felony sentencing is governed by R.C.

2953.08(G)(2), which states that “an appellate court may vacate or modify a felony

sentence on appeal only if it determines by clear and convincing evidence that the

record does not support the trial court’s findings under relevant statutes or that the

sentence is otherwise contrary to law.” State v. Butts, 8th Dist. Cuyahoga No.

108381, 2020-Ohio-1498, ¶ 50, quoting State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 1 and 21.

      A sentence is not clearly and convincingly contrary to law “where the
      trial court considers the purposes and principles of sentencing under
      R.C. 2929.11 as well as the seriousness and recidivism factors listed in
      R.C. 2929.12, properly applies post-release control, and sentences a
      defendant within the permissible statutory range.”

State v. Thompson, 8th Dist. Cuyahoga No. 105785, 2018-Ohio-1393, ¶ 7, quoting

State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10. Fry alleges that

his sentence on Count 1, rape of a person less than thirteen years of age, is outside

the permissible statutory range.
               Fry pled guilty to Count 1 as indicted for violating R.C.

2907.02(A)(1)(b), rape of a person less than thirteen years of age. The indictment

alleged that Fry:

      did engage in sexual conduct, to wit: digital penetration, with Jane Doe
      1, DOB 9/19/09 who was not the spouse of the offender, and Jane Doe
      1, DOB 9/19/09 whose age at the time of the said sexual conduct was
      less than thirteen years of age, to wit: Jane Doe 1, DOB 9/19/09,
      whether or not the offender knew the age of Jane Doe 1, DOB 9/19/09.

                The indictment on Count 1, rape of a person less than thirteen years

of age, mirrors the statutory language. It does not contain any specifications that

the victim was under the age of 10 or that she was compelled to submit by force or

threat of force; however, it does include her date of birth, which establishes that she

was seven years of age, clearly under the age of 10 at the time of the offense. Based

on this guilty plea, the trial court sentenced Fry to 30 years to life on Count 1, stating

at the sentencing hearing that the mandatory minimum on Count 1 was 25 years to

life, and then adding five additional years given the severity of the offense.

               Pursuant to R.C. 2907.02(B), a trial court is authorized to sentence a

defendant for violating R.C. 2907.02(A)(1)(b) to either life without parole or one of

three indefinite sentences pursuant to R.C. 2971.03(B). The Ohio Supreme Court

recently clarified this sentencing scheme, stating that “[w]hen a trial court does not

sentence a defendant convicted under R.C. 2907.02(A)(1)(b) to life without parole

under R.C. 2907.02(B), R.C. 2971.03(B) provides three possible indefinite sentences

that may be imposed instead: 10 years to life, 15 years to life, or 25 years to life.”
State v. Bowers, 163 Ohio St.3d 28, 2020-Ohio-5167, 167 N.E.3d 947, ¶ 5. The three

possible indefinite sentences are set out in R.C. 2971.03(B)(1) which provides:

          [I]f the court does not impose a sentence of life without parole [under
          R.C. 2907.02(B)], the court shall impose upon the person an indefinite
          prison term consisting of one of the following:

          (a) Except as otherwise required in division (B)(1)(b) or (c) of this
          section, a minimum term of ten years and a maximum term of life
          imprisonment.

          (b) If the victim was less than ten years of age, a minimum term of
          fifteen years and a maximum of life imprisonment.

          (c) If the offender purposely compels the victim to submit by force or
          threat of force, or if the offender previously has been convicted of or
          pleaded guilty to violating division (A)(1)(b) of section 2907.02 of the
          Revised Code or to violating an existing or former law of this state,
          another state, or the United States that is substantially similar to
          division (A)(1)(b) of that section, or if the offender during or
          immediately after the commission of the offense caused serious
          physical harm to the victim, a minimum term of twenty-five years and
          a maximum of life imprisonment.

Under this statutory framework, the default mandatory sentence is ten years to life

pursuant to R.C. 2971.03(B)(1)(a), unless the provisions of R.C. 2971.03(B)(1)(b) or

(c) are applicable. State v. Mejia, 2020-Ohio-6870, 164 N.E.3d 1177, ¶ 22 (6th

Dist.).

                  In Bowers, the defendant was convicted of raping a person under the

age of 13 pursuant to R.C. 2907.02(A)(1)(b). Bowers at ¶ 2. A jury found Bowers

guilty and based on the victim’s age, the jury also found Bowers guilty of a

specification that the victim was under the age of 10. Id. Bowers was then sentenced

to 25 years to life in prison for rape under R.C. 2971.03(B)(1)(c) even though there

was no specification in the indictment that the victim was compelled to submit by
force or the threat of force. Bowers at ¶ 2. At the third sentencing hearing, the trial

court sentenced Bowers again to 25 years to life without making any factual findings

under R.C. 2971.03(B)(1)(c).1 Id. at ¶ 6. Bowers appealed the trial court’s sentence

and the First District reversed the trial court, finding its sentence was not authorized

by law because “none of the prerequisites for such a sentence under R.C.

2971.03(B)(1)(c) — the use of force or the threat of force in the commission of the

offense, a prior conviction for rape of a child under 13, or serious physical harm

caused to the victim of the offense — was present.” Id. at ¶ 10.

                In Bowers, the Ohio Supreme Court affirmed the First District’s

judgment that “a sentence of 25 years to life under R.C. 2971.03(B)(1)(c) was not an

option in the absence of a finding that the victim was compelled to submit by force

or that one of the other factors under that provision was present.” Id. at ¶ 17. The

state argued that a specific finding of force by a jury was not necessary because there

was sufficient evidence of force in the record. The state also argued that force could

be found based on the trial court’s finding that force was used in the commission of




       1 While not relevant to this appeal, the trial court initially sentenced the defendant
to an indefinite sentence of 25 years to life in prison under R.C. 2971.03(A); however, the
First District reversed this sentence in part because that provision only applied to certain
crimes with sexually violent predator specifications, which were not found in that case.
On remand, the trial court sentenced the defendant again to 25 years to life, without
making any factual findings set out in R.C. 2971.03(B)(1)(c), and indicated that it believed
this was its only sentencing option. When the defendant appealed a second time, the First
District reversed and remanded, clarifying to the trial court that it was able to sentence
defendant to either 25 or 15 years. At the third sentencing hearing, the trial court again
decided 25 years to life was the most appropriate sentence. On appeal for the third time,
the First District reversed, saying 25 years to life was not authorized because none of the
prerequisites for such a sentence under R.C. 2971.03(B)(1)(c) were present.
the rape, because this was the type of discretionary judicial factfinding permitted

under United States Supreme Court precedent in Apprendi and Alleyne. Bowers at

¶ 22, citing Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435

(2000); Alleyne v. United States, 570 U.S. 99, 133 S.Ct. 2151, 186 L.Ed.2d 314

(2013).

              The Ohio Supreme Court rejected both of these arguments,

explaining that the state’s arguments incorrectly relied on the notion that this

statute involves the type of judicial factfinding permitted under Apprendi and

Alleyne. In Apprendi, the Court held that the Sixth Amendment of the United States

Constitution required that “any fact that increases the penalty for a crime beyond

the prescribed statutory maximum,” except for the fact of a prior conviction, “must

be submitted to a jury, and proved beyond a reasonable doubt.” Id. at ¶ 13, citing

Apprendi at 490. In Alleyne, the Court held this principle applied to facts increasing

the mandatory minimum sentence. Id. at ¶ 13, citing Alleyne at 108.

              The Ohio Supreme Court found that because the imposition of a

sentence of 25 years to life, based solely on a finding of force by the trial court,

whether by judicial factfinding or evidence in the record, would raise the mandatory

minimum sentence from 15 to 25 years, the finding must be made by a jury,

otherwise it violates the Sixth Amendment. Id. at ¶ 21. The court held that the

factors in R.C. 2971.03(B)(1)(b) and (c) are “‘[f]acts that increase the mandatory

minimum sentence,’ meaning that they are ‘elements [of the charged offense] and
must be submitted to the jury and found beyond a reasonable doubt,’” Bowers, 163

Ohio St.3d 28, 2020-Ohio-5167, 167 N.E.3d, at ¶ 24, quoting Alleyne at 108.

               In State v. Morris, the Fifth District applied Bowers to a defendant

who pled guilty to three rape charges in violation of R.C. 2907.02(A)(1)(b), each with

a specification that Morris purposely compelled the victim to submit by force or

threat of force and two counts of gross sexual imposition. State v. Morris, 5th Dist.

Delaware No. 19 CAA 12 0069, 2020-Ohio-5361, ¶ 2-3. At the plea hearing, the trial

court made a specific finding that force was used. Id. at ¶ 3. The trial court

sentenced Morris to 25 years to life pursuant to 2971.03(B)(1)(c). Id. at ¶ 8. Morris

later appealed this sentence as contrary to law. Id. at ¶ 22.

               On appeal, the Fifth District in Morris examined Bowers and R.C.

2971.03(B)(1)(c) and found for a trial court to be authorized to sentence a defendant

to 25 years to life, “[t]he use of force or threat of force must be alleged in the

indictment and there must be a finding that the victim was compelled to submit by

force [citing Bowers].” Id. at ¶ 26. The Morris Court found the sentence was not

contrary to law because the use of force was specifically included in the indictment,

the trial court made a finding of force, and Morris pled guilty to rape with a force or

threat of force specification. Id. at ¶ 27.

               In Mejia, the Sixth District also dealt with a defendant who pled guilty

to rape of a person less than thirteen years of age in violation of R.C.

2907.02(A)(1)(b) and was sentenced by the trial court to 25 years to life pursuant to

R.C. 2971.03(B)(1)(c). State v. Mejia, 2020-Ohio-6870, 164 N.E.3d 1177, ¶ 7 (6th
Dist.). Mejia was charged with one count for rape of a person less than thirteen years

of age in violation of R.C. 2907.02(A)(1)(b) and (B), a felony of the first degree

(“Count 1”), one count of rape in violation of R.C. 2907.02(A)(1)(b) and (B) with a

specification that appellant “purposely compelled the victim to submit by force or

threat of force,” a felony of the first degree (“Count 2”), and one count of sexual

battery in violation of R.C. 2907.03(A)(5) and (B), a felony of the second degree

(“Count 3”). Mejia at ¶ 2. The charges stemmed from sexual acts of violence Mejia

perpetrated on a 12-year-old victim. Id.

              Similar to Fry, Mejia waived his right to a jury trial and pled guilty to

just one count of rape of a person less than thirteen years of age in exchange for the

remaining counts to be nolled. Id. at ¶ 3. At the sentencing hearing, the trial court

reiterated that Count 1, rape of a person less than thirteen years of age, required a

25-year mandatory minimum sentence, which the court imposed. Id. at ¶ 6. On

appeal, Mejia argued the 25-years to life sentence was contrary to law. The Sixth

District found itself presented with the following question:

      [M]ay a defendant who pleads guilty to rape under R.C.
      2907.02(A)(1)(b) and (B) be sentenced to 25 years to life under R.C.
      2971.03(B)(1)(c) when the indictment fails to include a specification
      that force was used in the commission of the rape, the record is silent
      as to the issue of force, and the trial court does not make a
      determination that force was used in the commission of the rape at the
      time of accepting the plea or sentencing the defendant?

Id. at ¶ 29. The state argued that even though the transcript did not mention that

force was used, the use of force could be inferred since the case involved the rape of

a child. Id. at ¶ 23. The Sixth District was not persuaded by this argument. Id.
               Applying Bowers, the Mejia Court rejected the state’s argument that

an express finding of force was not required as long as there was evidence of force

in the record. Mejia at ¶ 34. The court held that force is an element of the offense

and “[b]ecause Count 1 of the indictment did not include a specification that

appellant used or threatened force during the commission of the offense in this case,

we conclude that R.C. 2971.03(B)(1)(c) is inapplicable, and thus appellant’s prison

sentence of 25 years to life founded upon that statutory section is contrary to law.”

Id. at ¶ 34 and 36. The court reversed the judgment and remanded to the trial court

for resentencing. Id. at ¶ 38.

               In State v. Johnson, the Eighth District’s most recent decision

concerning this sentencing statute, the defendant, like Fry, was convicted of rape of

a person under 13 years old pursuant to R.C. 2907.02(A)(1)(b) by jury. State v.

Johnson, 8th Dist. Cuyahoga No. 109127, 2020-Ohio-2947. There, the jury made a

specific finding that the victim was less than ten years of age; however, there was no

separate finding that Johnson compelled the victim to submit by force or threat of

force, that he had been previously convicted of rape, or that he caused serious

physical harm to victim as required under R.C. 2971.03(B)(1)(c). Id. at ¶ 13. Despite

the lack of any of the prerequisite factors in R.C. 2971.03(B)(1)(c) the trial court

sentenced Johnson to 25 years to life. Id. at ¶ 6 and 12.

               Upon review, this court found: “[b]ecause the jury did not find any of

these elements, Johnson could not be sentenced to 25 years to life pursuant to R.C.

2971.03(B)(1)(c).” Id. at ¶ 14. This court reversed the trial court’s sentence as
contrary to law, holding: “[i]n circumstances such as this matter where the

defendant has been convicted of the rape of a child under the age of ten, and there

has been no other findings of force, physical harm, or prior rape convictions, 25

years to life is not an authorized sentence.” Johnson at ¶ 16. This court then vacated

the sentence and remanded to the trial court to resentence Johnson in accordance

with R.C. 2907.02(B) and 2971.03(B)(1)(b). Id. at ¶ 17.

               In the instant case, the facts are unique and distinguishable from

Bowers, Mejia, Morris, and this court’s precedent in Johnson. Both Bowers and

Johnson involved jury verdicts where the rape convictions did not contain any force

specifications. The distinction between a jury trial, where the jury is the factfinder

to establish the use of force, and instant case where a defendant pleads guilty is

significant, placing greater emphasis on the language in the indictment a defendant

pleads guilty to. In Morris, we have a guilty plea; however, the indictment Morris

pled guilty to contained a force specification in each rape count he pled guilty to,

unlike here. Morris, 5th Dist. Delaware No. 19 CAA 12 0069, 2020-Ohio-5361. In

Morris, the court also made specific findings that force was used for each rape

offense he pled guilty to and the parties had jointly stipulated to an agreed sentence.

In Mejia, there also was a guilty plea to count 1 of the indictment for rape of a person

less than thirteen years of age, and like Fry’s indictment, the rape count did not

contain a force specification. Mejia was also charged with a second count of rape,

which did contain a force specification, but that charge was dismissed. Because the
only count Mejia pled guilty to did not contain the force specification or any facts to

establish force, the sentence of 25 years to life was contrary to law.

               Fry argues generally his sentence is contrary to law and that the trial

court was only authorized to sentence Fry to 15 years to life pursuant to R.C.

2971.03(B)(1)(b). The state makes identical arguments in this case as it did in

Bowers and Mejia, asserting that there is enough evidence in the record to establish

force in the commission of the rape offense. However, Bowers was clear that this

argument has no merit and that “evidence in the record” of force is not sufficient to

sentence a defendant pursuant to subsection (B)(1)(c). Bowers at ¶ 24. Bowers was

clear that the “factors in R.C. 2971.03(B)(1)(b) and (c) are ‘[f]acts that increase the

mandatory minimum sentence,’ meaning that they are ‘elements [of the charged

offense] and must be submitted to the jury and found beyond a reasonable doubt *

* * .’” Id., quoting Alleyne, 570 U.S. 99, 108, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013).

               The state also argues that because Fry pled guilty on Count 3,

felonious assault with a sexual motivation specification, this is sufficient to establish

the factors required by R.C. 2971.03(B)(1)(c). We find this argument has merit and

has not been address by any of the foregoing cases because none of them contained

an additional guilty plea to felonious assault with a sexual motivation specification

committed against the same victim on the same day as the rape offense. This may

be sufficient to establish a defendant caused serious physical harm during or

immediately after the commission of the offense to authorize a 25-years to life
sentence under R.C. 2971.03(B)(1)(c) depending on the specific facts contained in

the indictment to which the defendant pleads guilty.

               Pursuant to United States Supreme Court precedent in Blakely, when

there is no jury trial because a defendant waived that right, the only way to establish

facts that increase the penalty for a crime without violating the Sixth Amendment

are when the defendant admits to them. State v. Brito, 8th Dist. Cuyahoga No.

88223, 2007-Ohio-1311, ¶ 6 (“ * * * any fact (other than a prior conviction) that

increases the penalty for a crime beyond the prescribed statutory maximum must be

submitted to a jury and proved beyond a reasonable doubt or admitted by the

defendant”), citing Blakely v. Washington, 542 U.S. 296, 298, 124 S.Ct. 2531, 159

L.Ed.2d 403 (2004). A guilty plea is a complete admission of the facts set forth in

the indictment, including all specifications contained therein. State v. Sims, 2019-

Ohio-4975, 149 N.E.3d 1143, ¶ 18 (8th Dist.), citing State v. Colon, 2017-Ohio-8478,

99 N.E.3d 1197 (8th Dist.); State v. Diamond, 8th Dist. Cuyahoga No. 84898, 2005-

Ohio-3413, ¶ 27.

               Based on the indictment in this case, Fry pled guilty to Count 1,

admitting to the facts that he:

      On or about July 1, 2017 did engage in sexual conduct, to wit: digital
      penetration, with Jane Doe 1, DOB 9/19/09 who was not the spouse of
      the offender, and Jane Doe 1, DOB 9/19/09 whose age at the time of
      the said sexual conduct was less than thirteen years of age, to wit: Jane
      Doe 1, DOB 9/19/09, whether or not the offender knew the age of Jane
      Doe 1, DOB 9/19/09.

These facts admitted by Fry establish that he engaged in sexual conduct against a

person under the age of thirteen in violation of R.C. 2907.02(A)(1)(b). These facts
admitted by Fry also establish that the victim was seven years old at the time of the

offense based on her date of birth as stated in the indictment. These facts admitted

by Fry are sufficient to establish that “the victim was less than ten years of age,” such

that the trial court would be required to sentence Fry to a mandatory minimum of

15 years to life pursuant to R.C. 2971.03(B)(1)(b). These facts in the indictment

increase the mandatory minimum sentence and do not violate his Sixth Amendment

rights because Fry admitted to them through his guilty plea. Sims at ¶ 18. Had the

indictment Fry pled guilty to not contained facts to establish the victim’s date of

birth, an increased sentence would not be authorized.

               For a trial court to be required to sentence Fry pursuant to R.C.

2971.03(B)(1)(c), there must be facts in the indictment that are either proven to a

jury beyond a reasonable doubt or admitted by the defendant that there was: “use of

force or threat of force in the commission of the offense; a prior conviction for rape

of a child under 13; or serious physical harm caused to the victim of the offense.”

Morris at ¶ 26, citing Bowers. Again, looking at the indictment, Fry pled guilty to

Count 3, felonious assault, that “on or about July 1, 2017” he “did knowingly cause

serious physical harm to Jane Doe 1, DOB 9/19/09.” Count 3, felonious assault, also

contained a sexual motivation specification pursuant to R.C. 2941.147(A), stating

“the offender committed the offense with a sexual motivation.” By pleading guilty

to Count 1, rape of a person less than thirteen years of age, and Count 3, felonious

assault with the sexual motivation specification, Fry admits to the facts that he

knowingly caused serious physical harm to Jane Doe 1 with sexual motivation at the
same time he also admitted that he engaged in sexual conduct with her. Sims at ¶

18.

              Had Fry pled guilty to charges that did not contain facts to establish

any of the prerequisite factors listed in R.C. 2971.03(B)(1)(c), then the trial court

would have been required to sentence Fry pursuant to R.C. 2971.03(B)(1)(b), which

has a mandatory minimum of 15-years to life. However, by pleading guilty and

admitting to the specific facts contained in Count 1, rape of a person less than

thirteen years of age, and Count 3, felonious assault with the sexual motivation

specification, Fry established that “during or immediately after the commission of

the [sexual conduct] [he] caused serious physical harm to the victim,” which is the

last factor listed in R.C. 2971.03(B)(1)(c). Based on the facts Fry admits to in the

indictment through his guilty plea, the age of the victim and the serious physical

harm to the victim can be established, beyond a reasonable doubt, without resorting

to judicial factfinding or without looking to evidence in the record of Jane Doe 1’s

horrific injuries and the surgery she required after the assault. With these facts

admitted by Fry through his guilty plea to the indictment, the mandatory minimum

sentence can be applied without violating his Sixth Amendment rights. Therefore,

we hold Fry’s guilty pleas to Counts 1 and 3, as specifically charged in this

indictment, contain sufficient facts admitted by him to establish the required factor

to authorize the trial court to impose a mandatory 25 years to life sentence pursuant

to R.C. 2971.03(B)(1)(c) on Count 1.
               What is unclear is whether the statute permitted the trial court to

impose a 30 years to life sentence for Count 1 pursuant to R.C. 2971.03(B)(1)(c). In

his brief, Fry argues that the trial court improperly sentenced him to 15 years instead

of 25 years but does not discuss whether the 30-year sentence was contrary to law

or not. To address this issue and give the parties proper notice pursuant to State v.

Tate, 140 Ohio St.3d 442, 2014-Ohio-3667, 19 N.E.3d 888, ¶ 21, the court requested

supplemental briefing from the parties on July 7, 2021.             Both parties filed

supplemental briefs on July 13, 2021.

               Upon review of the supplemental briefing, it is the opinion of this

court that the Ohio Supreme Court was clear in Bowers when it stated that: “[w]hen

a trial court does not sentence a defendant convicted under R.C. 2907.02(A)(1)(b)

[rape of a person less than thirteen years of age] to life without parole under R.C.

2907.02(B), R.C. 2971.03(B) provides three possible indefinite sentences that may

be imposed instead: 10 years to life, 15 years to life, or 25 years to life.” Bowers at ¶

5. The statute explicitly states “the court shall impose upon the person an indefinite

prison term consisting of one of the following” three options the statute provides for:

10, 15, or 25 years to life. As discussed above, based on the facts admitted to in the

indictment, the trial court in this case was required to impose a sentence pursuant

to R.C. 2971.03(B)(1)(c) of 25 years to life.

               Therefore, we find that while the trial court was correct that the

statute required it to sentence Fry to a mandatory minimum of 25 years for Count 1,
we also find the statute did not authorize the court to add the additional five years

because the statute mandates the sentence to be 25 years to life.

              Therefore, we sustain Fry’s sole assignment of error. The judgment

is vacated, and the case is remanded back to the trial court for the limited purpose

of resentencing Fry in accordance with R.C. 2971.03(B)(1)(c).

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________
MARY EILEEN KILBANE, JUDGE

LISA B. FORBES, J., CONCURS;
SEAN C. GALLAGHER, P.J., CONCURS WITH SEPARATE ATTACHED OPINION


SEAN C. GALLAGHER, P.J., CONCURRING:

              I concur with the majority opinion, but respectfully disagree with any

reliance on State v. Bowers, 163 Ohio St.3d 28, 2020-Ohio-5167, 167 N.E.3d 9947,

as controlling authority. In relating the “relevant background,” the Ohio Supreme

Court noted that “[w]hen a trial court does not sentence a defendant convicted under

R.C. 2907.02(A)(1)(b) to life without parole under R.C. 2907.02(B), R.C. 2971.03(B)
provides three possible indefinite sentences that may be imposed instead: 10 years

to life, 15 years to life, or 25 years to life.”

                That notation was not part of, nor integral to, the holding of the case:

       We agree with Bowers that a sentence of 25 years to life under R.C.
       2971.03(B)(1)(c) was not an option in the absence of a finding that the
       victim was compelled to submit by force or that one of the other factors
       under that provision was present. Furthermore, under the plain text of
       R.C. 2971.03(B)(1) and Alleyne [ v. United States, 570 U.S. 99, 133 S.Ct.
       2151 186 L.Ed.2d, 314], the imposition of a sentence of 25 years to life
       based on such a finding by the trial court raises the mandatory
       minimum sentence to 25 years and, therefore, the finding must be
       made by the jury.

Id. at ¶ 17. Because the holding of Bowers does not include any conclusion as to the

scope of the permissible sentences under R.C. 2971.03(B), we cannot rely on that

statement as binding authority. An appellate court errs in relying on dicta. State v.

Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 29.

                Further, Bowers provides that the sentences delineated under R.C.

2971.03(B)(1)(b) and (c) require the trial court to impose a “a minimum of 15 years

in prison and a sentence imposed under subsection (B)(1)(c) requires a minimum of

25 years in prison.” Bowers at ¶ 19. Bowers rendered no conclusion as to the issue

in this case, whether the imposition of a 30-year minimum term is authorized under

R.C. 2971.03(B)(1)(c).

                On this point, I agree that the statute does not authorize the

imposition of a 30-year minimum term but instead requires the trial court to impose

a minimum term of 25 years with any release determinations to occur as statutorily

required after that time. For this reason, I concur with the majority’s conclusion.